Citation Nr: 1337467	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-28 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement a disability rating higher than 20 percent for chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, K.J.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in March 2009.

In July 2012, the Veteran appeared before the undersigned to present testimony in support of his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran was provided with a VA compensation examination to assess the severity of his chronic lumbar strain in February 2009.  During his July 2012 hearing, he alleged that his symptoms have increased in severity since the examination.  Accordingly, he will be provided with an updated VA compensation examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records starting from April 2010 up to the present.  Ask the Veteran if he has had any other treatment for his back, and if so, ask that he authorize VA to obtain them.


2.  Schedule the Veteran for an updated VA examination to assess the severity of his chronic lumbar strain.  The examiner is asked to:

i.  Detail all symptoms resulting from the service-connected condition;

ii.  Indicate with specificity any neurologic abnormalities resulting therefrom;

iii.  Take range of motion measurements with a goniometer, and to comment on any additional functional loss; and, 

iv.  Provide comment on the effect of the Veteran's chronic lumbar strain on his employability.

3.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, review the entire record and readjudicate the Veteran's claim for an increased rating for chronic lumbar strain.  If the claim is denied, the RO should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claim folders should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


